ORDER

PER CURIAM.
Plaintiffs Jill Thompson and Roland Young appeal from a judgment in favor of defendants St. Louis County and Pond Athletic Association. They argue that the trial court erred in affirming St. Louis County’s decision to allow Pond Athletic Association to erect lights on their baseball field near plaintiffs’ property, and that the court should have found Pond’s actions to be a nuisance.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).